[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DISCLOSURE OF DEFENSE
Pursuant to Connecticut Practice Book Section 236, the undersigned states that he has been advised by the Defendant that there exist bona fide defenses to the Plaintiff's action. The Defendant resides in the State of New Jersey and will present to the Court a writing signed by him stating he has reasons to believe and does believe that there exist bona fide defenses to the Plaintiff's cause of action. Generally, said defenses will include:
1. That there was a lack and/or failure of considerations; CT Page 9433
2. That the interest rate as stated in the Note is usurious under the laws of the State of Connecticut;
3. That the original payee fraudulently induced the Defendant to execute said Note;
4. That the original payee fraudulently induced the Defendant to waive all his rights to defenses and counterclaims.
The Defendant reserves the right to raise any and all other defenses not stated herein.
                                     THE DEFENDANT FREDERICK C. HEISSENBUTTEL
                                 By Joseph A. Siciliano, His Attorney 3333 Main Street — P.O. Box 353 Stratford, CT 06497 Juris No. 57702 Telephone No. 377-3970
This is to certify that a copy of the foregoing has been mailed, postage prepaid, to Attorney L. Morris Glucksman, 5 Hillandale Avenue, Stamford, CT 06902 on November 14, 1991.
Joseph A. Siciliano Commissioner of the Superior Court CT Page 9434
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 9435